COURT OF APPEALS FOR THE
                                    FIRST DISTRICT OF TEXAS AT HOUSTON

                                                 ORDER ON MOTION
Cause Number:             01-12-00162-CR
Trial Court Cause
Number:                   11CR0210
Style:                    J.B. Degrassa, Jr.
                          v The State of Texas
Date motion filed*:       January 14, 2013
Type of motion:           Motion for Extension of Time to File State's Response Brief
Party filing motion:      State
Document to be filed:     Brief

Is appeal accelerated?     Yes       No

If motion to extend time:
         Original due date:                           November 12, 2012
         Number of previous extensions granted:       1
         Date Requested:                              February 11, 2013

Ordered that motion is:

              Granted
                    If document is to be filed, document due: February 11, 2013
                       Absent extraordinary circumstances, the Court will not grant additional motions to extend time

              Denied
              Dismissed (e.g., want of jurisdiction, moot)
              Other: _____________________________________




Judge's signature: /s/ Jim Sharp
                           Acting individually         Acting for the Court

Panel consists of

Date: January 23, 2013